Exhibit 10.2

ITT EDUCATIONAL SERVICES, INC.

Amendment to Equity Award Agreements

This Amendment to Equity Award Agreements (this “Amendment”), effective as of
April 29, 2015, is by and between ITT Educational Services, Inc. (the “Company”)
and Daniel M. Fitzpatrick (“Grantee”).

Recitals

 

  A. The Company and Grantee are parties to the following equity-based award
agreements:

 

  1. 2006 ITT Educational Services, Inc. Equity Compensation Plan Nonqualified
Stock Option Agreement, dated as of the 28th day of January, 2009, relating to
an Option to purchase 20,000 shares of common stock of the Company granted by
the Company to Grantee (the “2009 Option Award Agreement”);

 

  2. 2006 ITT Educational Services, Inc. Equity Compensation Plan Nonqualified
Stock Option Agreement, dated as of the 27th day of January, 2010, relating to
an Option to purchase 22,000 shares of common stock of the Company granted by
the Company to Grantee (the “2010 Option Award Agreement”);

 

  3. 2006 ITT Educational Services, Inc. Equity Compensation Plan Nonqualified
Stock Option Agreement, dated as of the 27th day of January, 2011, relating to
an Option to purchase 16,500 shares of common stock of the Company granted by
the Company to Grantee (the “2011 Option Award Agreement”);

 

  4. 2006 ITT Educational Services, Inc. Equity Compensation Plan Nonqualified
Stock Option Agreement, dated as of the 13th day of February, 2012, relating to
an Option to purchase 11,000 shares of common stock of the Company granted by
the Company to Grantee (the “2012 Option Award Agreement”);

 

  5. ITT Educational Services, Inc. Amended and Restated 2006 Equity
Compensation Plan Restricted Stock Unit Award Agreement, dated as of the 9th day
of May, 2013, relating to 6,750 RSUs granted by the Company to Grantee (the
“2013 RSU Award Agreement”);

 

  6. ITT Educational Services, Inc. Amended and Restated 2006 Equity
Compensation Plan Nonqualified Stock Option Agreement, dated as of the 9th day
of May, 2013, relating to an Option to purchase 15,000 shares of common stock of
the Company granted by the Company to Grantee (the “2013 Option Award
Agreement”);



--------------------------------------------------------------------------------

  7. ITT Educational Services, Inc. Amended and Restated 2006 Equity
Compensation Plan Restricted Stock Unit Award Agreement, dated as of the 4th day
of February, 2014, relating to 6,750 RSUs granted by the Company to Grantee (the
“2014 RSU Award Agreement”); and

 

  8. ITT Educational Services, Inc. Amended and Restated 2006 Equity
Compensation Plan Nonqualified Stock Option Agreement, dated as of the 4th day
of February, 2014, relating to an Option to purchase 15,000 shares of common
stock of the Company granted by the Company to Grantee (the “2014 Option Award
Agreement”).

 

  B. The 2009 Option Award Agreement, the 2010 Option Award Agreement, the 2011
Option Award Agreement, the 2012 Option Award Agreement, the 2013 Option Award
Agreement and the 2014 Option Award Agreement are herein referred to as the
“Option Award Agreements.” The 2013 RSU Award Agreement and the 2014 RSU Award
Agreement are referred to herein as the “RSU Award Agreements.”

 

  C. The Company and Grantee have entered into a letter agreement dated as of
April 29, 2015 (the “Letter Agreement”) in which, among other things, the
Company and Grantee have agreed to a different treatment of outstanding
equity-based awards upon certain types of termination of Grantee’s employment by
the Company.

 

  D. The Company and the Grantee desire to amend the Option Award Agreements and
the RSU Award Agreements to reflect the modification of the treatment of the
Options and RSUs as provided in the Letter Agreement.

In consideration of the foregoing, the provisions set forth herein, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Grantee agree as follows:

1. Paragraph 5 of each Option Award Agreement is hereby amended to add the
following subparagraph (c):

(c) Notwithstanding the foregoing, during the Consulting Period (as defined in
the Letter Agreement), so long as Grantee remains available to perform the
Consulting Services (as defined in the Letter Agreement), all Options that were
outstanding as of the Separation Date (as defined in the Letter Agreement) will
(i) remain outstanding and will not be forfeited; (ii) if not exercisable as of
the Separation Date, will continue to vest and become exercisable in accordance
with their terms; and (iii) if exercisable as of the Separation Date, will
remain exercisable, in each case until the earlier of (A) the Option otherwise
expiring in accordance with the terms of the Plan and this Agreement, or (B) the
date 90 days after the termination of Grantee’s service. If Grantee remains
available to perform the Consulting Services during the Consulting Period, then
the last day of the Consulting Period shall be deemed to be the date that
Grantee’s service terminates for purposes of such Options.

 

- 2 -



--------------------------------------------------------------------------------

2. Paragraph 6 of each RSU Award Agreement is hereby amended to add the
following two sentences to the end of that paragraph:

Notwithstanding the foregoing, during the Consulting Period, so long as Grantee
remains available to perform the Consulting Services, all Restricted Stock Units
that were outstanding as of the Separation Date will (i) remain outstanding and
will not be forfeited; and (ii) continue to vest in accordance with their terms.
Provided that Grantee remains available to perform the Consulting Services
during the Consulting Period, the last day of the Consulting Period shall be
deemed to be the date that Grantee’s service terminates for purposes of such
awards.

3. Except as specifically amended in this Amendment, all provisions of the Award
Agreements shall remain unchanged and in full force and effect.

 

- 3 -



--------------------------------------------------------------------------------

The Company and the Grantee have executed this Amendment as of the date first
above written.

 

/s/ Daniel M. Fitzpatrick

[GRANTEE SIGNATURE] Grantee Name: Daniel M. Fitzpatrick ITT EDUCATIONAL
SERVICES, INC. By:

/s/ Kevin M. Modany

Print Name:

Kevin M. Modany

Title:

CEO

 

- 4 -